

115 HR 2354 IH: Longshore and Harbor Workers’ Compensation Clarification Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2354IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Byrne (for himself, Mr. Hunter, Mr. Grothman, Mr. Francis Rooney of Florida, Mr. Mitchell, Ms. Ros-Lehtinen, Mr. Diaz-Balart, Mr. Deutch, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Longshore and Harbor Workers’ Compensation Act to provide a definition of recreational vessel for purposes of such Act. 
1.Short titleThis Act may be cited as the Longshore and Harbor Workers’ Compensation Clarification Act of 2017. 2.Definition of Recreational vessel (a)DefinitionSection 2 of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 902) is amended—
(1)by redesignating paragraph (22) as paragraph (23); and (2)by inserting after paragraph (21) the following:

(22)
(A)The term recreational vessel means a vessel— (i)being manufactured or operated primarily for pleasure; or
(ii)leased, rented, or chartered to another for the latter's pleasure. (B)In applying the definition in subparagraph (A), the following rules apply:
(i)A vessel being manufactured or built, or being repaired under warranty by its manufacturer or builder, is a recreational vessel if the vessel appears intended, based on its design and construction, to be for ultimate recreational uses. The manufacturer or builder bears the burden of establishing that a vessel is recreational under this standard. (ii)A vessel being repaired, dismantled for repair, or dismantled at the end of its life will be treated as recreational at the time of repair, dismantling for repair, or dismantling, provided that such vessel shares elements of design and construction of traditional recreational vessels and is not normally engaged in a military, commercial, or traditionally commercial undertaking.
(iii)A vessel will be treated as a recreational vessel if it is a public vessel, such as a vessel owned or chartered and operated by the United States, or by a State or political subdivision thereof, at the time of repair, dismantling for repair, or dismantling, provided that such vessel shares elements of design and construction with traditional recreational vessels and is not normally engaged in a military, commercial, or traditionally commercial undertaking.. (b)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall revise the regulations in section 701.501 of title 20, Code of Federal Regulations, by deleting the text of subsections (a) and (b) of such section and replacing it with only the text of the definition of recreational vessel in section 2(22) of the Longshore and Harbor Workers' Compensation Act, as added by subsection (a). 
